Citation Nr: 0521077	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-11 1961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to reimbursement of education benefits under the 
Montgomery GI Bill (Chapter 30).



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The claimant had active military service from July 1989 to 
June 1993.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2003 determination by 
the Atlanta, Georgia, Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").


FINDING OF FACT

The veteran successfully completed licensing and 
certification tests on October 19, 2001, November 30, 2001 
and January 7, 2002, but did not file a request for 
reimbursement until January 17, 2003.


CONCLUSIONS OF LAW

1.   The appellant has previously established the basic 
eligibility criteria for entitlement to Chapter 30 
educational assistance benefits.  38 U.S.C.A. §§ 3011, 3031 
(West 2002); 38 C.F.R. §§ 3.12, 21.7042 (2004).

2.   The requirements for payment of education benefits under 
Title 38, United States Code, Chapter 30, have not been met. 
38 U.S.C.A. § 3034 (West 2002); 38 C.F.R. §§ 21.1029, 
21.1031, 21.1032 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case since the benefits sought are found in Chapter 30 of 
Title 38, and Chapter 1606 of Title 10, United States Code.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In addition, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not the 
factual evidence, is dispositive); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also VAOPGCPREC 2-2004 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
Therefore, the Board finds that no further action is 
necessary under the VCAA because it is the law, not the 
evidence that is dispositive in this case.

The basic facts in this case are not in dispute.  The veteran 
had active service from July 1989 to June 1993.  Since 1999, 
VA had been paying him Chapter 30 educational benefits in his 
pursuit of degree in Computer Information Systems at 
Hillsboro Community College.  In pertinent part, he 
successfully completed and submitted claims for reimbursement 
for 13 licensing and certification tests.  On both January 
17, 2003 and January 13, 2003, the RO received requests for 
reimbursement for a number of certification examinations.  
All but three were granted and paid to the veteran.  Those 
not paid included:  NDS Design & Implementation 050-659 
(October 19, 2001); Netware: Integrating Windows NT 050-644 
(November 30, 2001) and Service and Support, 050-658 (January 
7, 2002).

The applicable statutes provide a ten-year period of 
eligibility during which an individual may use his or her 
entitlement to Chapter 30 educational assistance benefits.  
In general, that period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. §§ 3011; 
3031(a); see also 38 U.S.C.A. § 3034 (West 2002); 38 C.F.R. § 
21.7143 (2004).  The claimant was qualified for receipt of 
benefits as he was within his ten-year period of eligibility 
at the time he submitted the claims at issue.

However, applicable regulations governing the payment of 
Chapter 30 educational benefits prohibit an award for any 
period earlier than one year prior to the date of the receipt 
of the application or enrollment certification, whichever is 
later.  The date on which an award of educational assistance 
benefits commences is the latest of the following dates: (1) 
the date the educational institution certifies the 
enrollment; and (2) the effective date of the approval of the 
course, or one year before the date VA receives the approval 
notice, whichever is later.  38 C.F.R. § 21.7131(a)(2) 
(2004).

In this case, Hillsborough Community College certified the 
claimant's enrollment in February 1999.  The claims for 
reimbursement at issue now were made on January 17, 2003.  
One year prior to that was January 17, 2002.  Therefore, the 
earliest date for which VA is authorized to award benefits is 
January 17, 2002 and any request for reimbursement of a 
course completed prior to January 17, 2002 must be denied. 

Although the claimant claims he was "unaware" of the one-
year time limit for filing his claims, there is no remedy for 
untimeliness.  Even if the claimant alleges that VA should 
have put him on notice of the one year time period, the VA's 
failure to furnish a claimant or potential claimant any form 
or information concerning the right to file a claim, or to 
furnish notice of the time limit for the filing of a claim 
for educational assistance, will not extend the time periods 
allowed for these actions.  38 C.F.R. § 21.1032(a) (2004).  

The Board has no option but to decide this case in accordance 
with the applicable law; thus, there is no option but to deny 
the claim.  Simply put, the United States Supreme Court has 
held that payments of money from the Federal Treasury are 
limited to those authorized by statute, and erroneous advice 
given by a Government employee to a benefit claimant cannot 
estop the Government from denying benefits not otherwise 
permitted by law.  See, e.g., Office of Personnel Management 
v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, Congress enacts federal laws 
authorizing monetary benefits, and, unless an individual 
meets all of the requirements of a particular law, including 
time limits, he or she is not entitled to the benefit; and 
the benefit cannot be awarded, regardless of the 
circumstances.  Because the claimant failed to meet the time 
limit for filing his claim as prescribed by law, the claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Thus, the Board, while sympathetic to the 
veteran's arguments, is unable to provide a legal remedy. 


ORDER

Entitlement to education benefits under the Montgomery GI 
Bill (Chapter 30) for claims submitted over one year after 
the date of the exams are denied. 



	                        
____________________________________________
	Charles W. Symanski 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


